DETAILED ACTION

Response to Amendment
Applicant's amendment filed 02/18/2022 will not be entered as they do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
The amendment in claim 2 changing the limitations to “expressed in terms of a multiple of a predefined first patch size” renders the claim indefinite because it is unclear how the “predefined first patch size” relates to the select patch size or the predefined smallest patch of a value of 1.
Applicants argue that the Examiner did not address the previous amendment “directed to a given patch size expressed in terms of the corresponding patch size relative to the select patch size”.  They also argue that the references do not teach that the patch sizes are calculated as multiples of a predefined patch size.
The Examiner respectfully disagrees and notes that he addressed these issues in the Final rejection.  The Examiner set forth that these limitations are product-by-process limitations on page 5 of the Final rejection; furthermore, the Examiner’s response to applicants arguments specifically explained how the prior art teaches the structural limitations claimed.  Applicants have not addressed the specific position set forth by the Examiner, and therefore the Examiner maintains his prima facie case of obviousness is proper.

/Gerard Higgins/           Primary Examiner, Art Unit 1759